Citation Nr: 0900889	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-03 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II as a result of exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel

INTRODUCTION

The veteran had active service in the U.S. Army from February 
1969 to September 1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In April 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board received additional evidence from the veteran at 
the hearing, which was accompanied by a waiver of the 
veteran's right to initial RO consideration of the new 
evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  
Accordingly, the Board will consider the evidence in the 
first instance in conjunction with the issue on appeal.        


FINDINGS OF FACT

1.  The veteran is shown to have served with a unit that 
served in areas along the demilitarized zone (DMZ) in Korea 
between April 1968 and July 1969 and is presumed to be 
exposed to herbicides. 

2.  The veteran is currently diagnosed with diabetes mellitus 
type II, which is a disease associated with exposure to 
certain herbicide agents as enumerated under 38 C.F.R. 
§ 3.309(e).   

CONCLUSION OF LAW

Diabetes mellitus type II is presumed to have been incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).    

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, the Board concludes that no further 
notification or assistance is necessary to develop facts 
pertinent to the veteran's claim.  In regard to apprising the 
veteran of the criteria for assigning a disability rating and 
effective date, the RO will have the opportunity to provide 
such notice when it implements this decision. 

Analysis

The veteran seeks service connection for diabetes mellitus 
type II, claimed as secondary to herbicide exposure.  
Specifically, the veteran contends that he was exposed to 
Agent Orange during his military service while participating 
in operational missions along the Korean DMZ and that such 
exposure led to his development of diabetes mellitus.   

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).

Also, the Department of Defense (DoD) has confirmed that the 
herbicide, Agent Orange, was used from April 1968 through 
July 1969 along the Korean DMZ to defoliate the fields of 
fire between the front line defensive positions and the south 
barrier fence.  The treated area was a strip of land 151 
miles long and up to 350 yards wide from the fence to north 
of the civilian control line.  There is no indication that 
the herbicide was sprayed in the DMZ itself.  Both the 2nd 
and 7th Infantry Divisions, United States Army, had units in 
the affected area at the time Agent Orange was being used.  
Field artillery, signal, and engineer troops also were 
supplied as support personnel during the time of the 
confirmed use of Agent Orange.  The estimated number of 
exposed personnel is 12,056.  If it is determined that a 
veteran who served in Korea during this time period belonged 
to one of the units identified by DoD, then it is presumed 
that he or she was exposed to herbicides containing Agent 
Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) 
will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C; 



see also Veterans Benefits Administration (VBA) "Fact 
Sheet" distributed in September 2003.  

In the present case, the veteran's service personnel records 
show that he was stationed in Korea from July 1969 to 
September 1970.  During this time, his principal duty was 
listed as combat construction specialist for Company A, 2nd 
Engineering Battalion of the 2nd Infantry Division.  In 
November 2005 correspondence, the U.S. Army and Joint 
Services Records Research Center (JSRRC) wrote that the 1969 
unit history submitted by the 2nd Engineer Battalion verified 
that the Alpha Company was assigned duty inside the DMZ to 
reconstruct guard posts and to deactivate mine fields.  The 
JSRRC also noted that herbicides were used in Korea between 
1967 and 1969 and documentation stated that chemical 
herbicides were used along the southern boundary of the DMZ 
during that time by the Republic of Korea (ROK) Armed Forces 
as part of counter-infiltration operations.  The record 
further includes a certificate showing the award of the Imjin 
Scout Insignia to the veteran for "commendable participation 
in operational missions along the demilitarized zone, Korea" 
for his service with Company A, 2nd Engineering Battalion.  
Moreover, a service treatment record dated July 25, 1969 
specifically notes that the veteran was with the 2nd 
Battalion, 9th Infantry at that time.  The 2nd Battalion, 9th 
Infantry is a unit identified by DOD as having been in the 
area where herbicides were used and the July 1969 date falls 
within the time period when DOD has determined that 
herbicides were used.  In consideration of the foregoing, the 
Board finds that the veteran's exposure to herbicide agents 
in service is presumed.       

In making this determination, the Board recognizes that the 
RO noted that the veteran was assigned to a unit that rebuilt 
guard posts along the DMZ during the latter part of 1969 but 
denied the veteran's claim because the JSSRC letter stated 
that Agent Orange spraying was conducted along the DMZ 
through August 1968 and spraying ended nearly a year before 
the veteran's arrival in Korea and, thus, the evidence did 
not establish exposure to Agent Orange during service in 
Korea.  However, the Board notes that the sentence referenced 
by the RO appears to be in 


contradiction to earlier statements contained in the letter 
(i.e., "herbicides were used in Korea between 1967-1969" 
and "chemical agents were used along the southern boundary 
of the DMZ during 1967-1969.").  Moreover, as stated above, 
DoD has confirmed that the herbicide, Agent Orange, was used 
from April 1968 through July 1969.  Thus, as the veteran has 
been shown to have been assigned to a unit that served in 
areas along the DMZ where herbicides were used during this 
period, exposure to herbicide agents must be presumed.    

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); chronic leukocytic leukemia and, soft- 
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e).
      
The medical evidence of record clearly shows a current 
diagnosis of diabetes mellitus type II, which is one of the 
above diseases found to be associated with herbicide exposure 
as enumerated under 38 C.F.R. § 3.309(e).  Indeed, the 
January 2003 private treatment record included in the claims 
folder reveals that the veteran has type II diabetes.  The 
August 2003 VA Diabetes examiner also diagnosed the veteran 
with diabetes mellitus.          

Thus, the veteran is presumed to have been exposed to Agent 
Orange in service and currently suffers from a disease that 
has been identified as associated with herbicide exposure 
(i.e., diabetes mellitus type II).  Accordingly, the Board 
finds that the veteran is entitled to service connection for 
diabetes mellitus type II on a presumptive basis.  38 C.F.R. 
§ 3.309(e).  The appeal is granted.    




ORDER

Entitlement to service connection for diabetes mellitus type 
II as a result of exposure to herbicides is granted.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


